DETAILED ACTION
This office action is in response to Application No. 16/385,848, filed on 16 April 2019.  Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 15 recite, “the set of entries included in the pattern”, which lacks proper antecedent basis.
Claims 8 and 18 recite, “the file”, which lacks proper antecedent basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract mental processes without significantly more. The claim(s) recite(s) methods of presenting information by obtaining a file, identifying patterns of entries in the file, and analyzing occurrences of the pattern to select an occurrence of the pattern that records a root cause of a problem, which is an abstract mental process that could be performed by a person entirely in the mind or with pen and paper.  The claimed invention is satisfied by a human reading log entries, identifying patterns in the entries, and then thinking about entries identifying root cause.  Claims 2-10 recite receiving selections of data from a user, visually presenting sets of entries, identifying patterns, classifying patterns, clustering patterns, creating structure data files, associating entries with rank values, presenting entries, receiving user indications of relevance, and updating rules, which are all similarly abstract mental processes that a human performs by looking at or thinking about the log entries based on data selected by the human, categorizing information, visualizing or drawing information on pen and paper, and thinking and rethinking about how to determine relevance.  Thus, every 
This judicial exception is not integrated into a practical application because claims 1-11 recite no elements beyond the abstract idea itself, and the only elements recited in claims 12-20 beyond the abstract idea itself are generic computer limitations, which do not qualify as integration into a practical application. Similarly, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because generic computer implementation is not ‘significantly more’.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0080305 to Samuni.
Regarding claim 1, Samuni discloses a computer-implemented method of presenting information related to an operation of a chip (¶7), the method comprising:

based on at least one parameter, identifying at least one pattern of entries in the input file (¶29);
and based on analyzing a plurality of occurrences of the pattern, selecting an occurrence of the pattern that records a root cause of a problem (¶10, 29-30, 57).
Regarding claim 2, Samuni discloses receiving from a user a selection of a field included in an entry including the parameter (¶27, 32, 33); and
visually presenting a set of entries including the parameter, wherein a visualization of an entry is according to a value included in the field (Fig. 2, ¶26, 28, 58).
Regarding claim 3, Samuni discloses receiving from a user a selection of a function of an attribute of a field included in an entry including the parameter (¶27, 32, 33); and
based on the function, identifying at least one pattern of entries in the input file (¶27-29).

Regarding claim 4, Samuni discloses visually presenting occurrences of each of the set of entries included in the pattern in a respective set of regions, 
Regarding claim 5, Samuni discloses visually presenting occurrences of entries related to a set of parameters (Fig. 2, ¶26, 45, 58);
receiving a selection of at least one of: one or more of the parameters and a range in a common axis used for presenting the occurrences (¶32, 33); and
identifying at least one pattern of entries in the input file based on the selection (¶54).
Regarding claim 6, Samuni discloses receiving from a user a selection of a set of parameters (¶54);
receiving from the user a selection of an attribute of at least one field included in an entry that includes at least one of the selected parameters (¶27, 32, 33);
identifying patterns of entries based on the set of parameters (¶54); and
classifying the patterns based on the attribute (¶30).
Regarding claim 7, Samuni discloses identifying a plurality of patterns of entries in the input file (¶33); and
clustering the patterns based on an attribute of at least one field in at least one entry (¶29).
Regarding claim 9, Samuni discloses associating at least one entry in at least one pattern with a rank value based on a relevance to an investigated event; and presenting to a user the entry with the highest rank value (¶45).
Regarding claim 10, Samuni discloses iteratively: receiving input from the user indicating a level of relevance of the rank value to an investigated event (¶21);
based on the input, updating a rule for at least one of: identifying a pattern, and associating entries with rank values (¶41); and
presenting to a user the entry with the highest rank value (¶45, 58).
Regarding claim 11, Samuni discloses a method of processing information related to an operation of a chip (¶7), the method comprising:
identifying at least one pattern of lines in an input file that records operation of a system (¶29); and
based on analyzing a plurality of occurrences of the pattern, selecting one or more lines that record a root cause of a problem related to the operation (¶10, 29-30).
Claims 12-17, 19, and 20 are directed to systems comprising a memory and controller adapted to perform the methods of claims 1-5, 7, 9, and 10, and are rejected under the same reasoning.  Samuni discloses systems comprising a memory and controller adapted to perform the claimed methods (Figs. 3A-B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuni in view of US 2012/0124047 to Hubbard.
Regarding claims 8 and 18, Samuni discloses receiving from a user a selection of a set of parameters (¶33); and
creating, based on the set of parameters, a structured data file, wherein a first field in an entry in the file includes a value from a first field in a first entry in the input file; and a second field in the entry in the file includes a value from a second field in a second entry in the input file (Fig. 2, ¶58).
In the event that Samuni is found to be unclear regarding creating the structured data file, Hubbard also discloses creating, based on the set of parameters, a structured data file, wherein a first field in an entry in the file includes a value from a first field in a first entry in the input file; and a second field in the entry in the file includes a value from a second field in a second entry in the input file (Figs. 2 and 3B; ¶30-32).
KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Samuni is discloses grouping log entries based on similarities.  Hubbard discloses that similar entries can be parsed into templates and variables, in order to allow users to more readily identify pertinent information.  The teachings of Hubbard are directly applicable to Samuni in the same way, so that Samuni would similarly parse the groups of entries to allow easy identification of pertinent information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
1 January 2022




/ARIC LIN/            Examiner, Art Unit 2851